Citation Nr: 0412520	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-28 691A	)	DATE
	)
	)


THE ISSUES

1.  Whether that part of a decision of the Board of Veterans 
Appeals (Board) dated September 2, 1999, which denied 
reopening of a previously denied claim seeking service 
connection for nosebleeds, should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).  

2.  Whether that part of a decision of the Board dated 
September 2, 1999, which denied reopening of a previously 
denied claim seeking service connection for arthritis of the 
feet, should be revised or reversed on the grounds of CUE.  



REPRESENTATION

Moving party represented by:  Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The Moving Party had active service from December 1943 to 
October 1946.  

This matter comes before the Board on motion by the Moving 
Party.  


FINDINGS OF FACT

1.  In a decision dated September 2, 1999, the Board held 
that new and material evidence had not been received to 
reopen a previously denied claim seeking service connection 
for nosebleeds.  

2.  In the same decision dated September 2, 1999, the Board 
also held that new and material evidence had not been 
received to reopen a previously denied claim seeking service 
connection for arthritis of the feet.  

3.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on September 2, 1999, or that the Board incorrectly 
applied statutory or regulatory provisions at that time such 
that the outcome of either claim would have been manifestly 
different except for the error.  


CONCLUSIONS OF LAW

1.  That part of the Board's decision of September 2, 1999, 
which denied reopening of the previously denied claim seeking 
service connection for nosebleeds, was not based upon CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §38 C.F.R. 
§ 20.1400, 20.1403 (2003).  

2.  That part of the Board's decision of September 2, 1999, 
which denied reopening of the previously denied claim seeking 
service connection for arthritis of the feet, was not based 
upon CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §38 
C.F.R. § 20.1400, 20.1403 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits and therefore duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 20.1411(c), (d).  
See also Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).

Legal Criteria:

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (as 
in effect in 1999).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect in 1999).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise its prior decisions on the grounds of 
CUE.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules 
of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  38 C.F.R. § 
20.1403(b)(2); see generally Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  See also Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; the Secretary's failure to fulfill the duty 
to assist; and disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

The "benefit of the doubt" rule of 38 U.S.C.A. 5107 does not 
apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).  

Analysis:

Entitlement to service connection for a disability manifested 
by nosebleeds was denied by the Board in a final decision 
dated in April 1990.  Entitlement to service connection for 
arthritis of the feet was later denied by a final rating 
action by the Roanoke Regional Office (RO) in February 1991.  
In the September 1999 decision challenged here by the Moving 
Party, the Board held that new and material evidence had not 
been received to reopen either claim.  

In support of his CUE motion, the Moving Party has presented 
many confused and confusing arguments.  It is difficult to 
make very much sense of this material.  For example, the 
Moving Party has accused the Board of calling his deceased 
mother a liar because the Board disregarded her many 
statements to him that nosebleeds ran in their family and 
that he inherited this condition.  The veteran appears to be 
arguing that his mother's statements to him prove that his 
nosebleeds pre-existed his active military service, and the 
Board or VA was clearly and unmistakably wrong to conclude 
otherwise.  A review of the evidentiary record in September 
1999 has disclosed no written statement or other evidence 
from the veteran's mother, who has been dead for many years.  
Although the veteran's mother may have told him that his 
nosebleeds were hereditary, she never told this to VA or 
directly to the Board prior to September 1999.  It is 
apparent that the Board could not wrongfully ignore or 
disregard evidence which was not before it in September 1999.  
It is also noted that the Board had considered statements 
from other laypersons concerning the pre-service existence of 
the veteran's nosebleeds in its earlier April 1990 decision.  
Similar lay statements received after April 1990 were 
properly evaluated by the Board in September 1999 as 
cumulative in nature, rather than constituting "new" 
evidence.  This does not mean, as the veteran has alleged, 
that the Board has accused his lay witnesses of perjury.  

The Moving Party has also contended that the Board in 
September 1999 wrongfully ignored the evidence reflected by a 
transcript of his general court martial proceedings in 1944; 
however, the Board clearly noted in the September 1999 
decision that this evidence was of record and considered by 
the Board in its prior final decision in April 1990.  Thus, 
this evidence could not be "new" evidence in September 
1999.  In the September 1999 decision, the Board also 
specifically mentioned and evaluated the veteran's testimony 
at hearings held in 1995 and 1996; thus, the veteran's 
contentions concerning the Board's failure to consider this 
evidence are entirely groundless.  

The Board also specifically mentioned and evaluated several 
statements by private physicians pertaining to both issues on 
appeal in September 1999 to which the veteran has referred in 
his arguments without specifying how the Board erred in 
dealing with this evidence.  His stated understanding that 
one of these medical statements concerning the current 
existence of gouty arthritis in both feet somehow proves his 
claim that this condition originated from his going barefoot 
during his military service in Utah is both legally and 
medically erroneous.  

The Moving Party has also contended that the Board knew in 
September 1999 that his service medical records were 
unavailable due to a fire at the National Personnel Records 
Center.  This is true; but the veteran does not explain how 
this known fact would have changed the outcome of the Board's 
September 1999 decision.  The Moving Party has also advanced 
arguments concerning his deficient representation by counsel 
at his December 1944 general court martial which have no 
relevance to the issues currently before the Board.  He has 
also advanced arguments concerning evidence which dates from 
after September 1999, which is also irrelevant to the present 
CUE review by the Board.  In general, it is apparent from his 
arguments that he vehemently disagrees with how the Board 
weighed and evaluated the relevant evidence and facts in the 
September 1999 decision, but this does not rise to the level 
of CUE.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A careful review of the evidentiary record in September 1999 
has revealed that the Board's decision at that time was in 
accordance with the evidence then of record and the 
applicable legal criteria.  This decision by the Board was 
neither arbitrary, capricious, nor an abuse of discretion; it 
was in accordance with the law, and it was supported by an 
adequate statement of reasons and bases.  Accordingly, the 
September 1999 decision by the Board does not reflect CUE.  

ORDER

CUE not having been shown in the Board's decision of 
September 2, 1999, the motion for revision or reversal of 
that decision is denied.  



                       
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2




